UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 9, 2013 VISION-SCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 000-20970 13-3430173 (State or other jurisdiction (Registration Number) (IRS Employer of incorporation) Identification No.) Identification No.) 40 Ramland Road South Orangeburg, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (845) 365-0600 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events (b) On September 9, 2013, Vision-Sciences Inc.(the “Company”) issued a press release reporting positive results from a three-month evaluation completed in 2012 by the British Army at Camp Bastion, a deployed field hospital in Afghanistan The full text of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits Press release issued by the Company on September 9, 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Vision-Sciences, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VISION-SCIENCES, INC. By: /s/ Howard Zauberman Name: Howard Zauberman Title: Interim Chief Executive Officer Date: September 9, 2013 3
